Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 1 of 32
Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 2 of 32
Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 3 of 32
Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 4 of 32
Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 5 of 32
Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 6 of 32
Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 7 of 32
Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 8 of 32
Case 19-02228-CMG   Doc 1   Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 9 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 10 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 11 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 12 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 13 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 14 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 15 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 16 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 17 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 18 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 19 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 20 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 21 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 22 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 23 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 24 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 25 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 26 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 27 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 28 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 29 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 30 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 31 of 32
Case 19-02228-CMG   Doc 1    Filed 11/04/19 Entered 11/04/19 16:05:14   Desc Adv.
                            Complaint Page 32 of 32
